Citation Nr: 1229197	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-21 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable evaluation for high frequency hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1969 to September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Las Vegas, Nevada, which, in pertinent part, continued the Veteran's 0 percent rating for high frequency hearing loss, right ear.  The RO in Reno, Nevada, currently retains jurisdiction of the Veteran's claim file.  

The Veteran testified at a Board hearing at the RO before a Veteran's Law Judge (VLJ) in May 2009.  A transcript of that hearing is of record.  

In August 2010 the Board remanded the Veteran's current claim and a claim of entitlement to service connection for tinnitus for additional development, which has been accomplished.  In a June 2011 rating decision, the RO granted service connection and assigned a 10 percent rating for tinnitus, effective August 5, 2010.  As such, that issue is no longer before the Board. 

The VLJ before whom the Veteran testified in May 2009 is no longer a Board employee.  In November 2011 the Veteran was sent a letter notifying him that he could be afforded a new Board hearing before a VLJ who would decide his claim or that the Board could proceed with his case on the evidence of record.  The Veteran was also notified that if he did not respond to this letter within 30 days, the Board will assume he does not want another hearing and proceed with his case.  The Veteran did not respond to this letter and therefore the Board will proceed with his case.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the May 2009 hearing, the Veteran testified that he had not worked since 1991 because of his service-connected shoulder disability.  A claim for increased rating for a right shoulder disability is not before the Board and referral of the TDIU, as opposed to inference of an appellate issue, is more appropriate in this instance.  The issue of entitlement to TDIU is referred to the agency of original jurisdiction (AOJ) for appropriate action. 


FINDING OF FACT

Right ear hearing loss is manifested by no worse than Level VII impairment; left ear hearing loss is not service connected and is treated as Level I impairment for rating purposes.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-connected high frequency hearing loss of the right ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.85, 4.86 Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

September 2007 and April 2009 letters satisfied the duty to notify provisions.  The claim was subsequently re-adjudicated, most recently in a June 2011 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to assist has also been satisfied.  The Veteran's service treatment records (STRs), VA medical treatment records, Social Security Administration (SSA) disability determination and accompanying medical records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

Numerous adequate VA examinations were conducted to assess the severity of the Veteran's disability.  Additionally, in the most recent examination in September 2010, the examiner fully described the functional effects caused by the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

A February 2011 VA treatment record noted that the Veteran "was due" for a new audiometric examination as his last evaluation was in November 2007.  He was instructed to follow up with his primary care provider.  A review of the VA treatment records reveals that the an audiological consultation was performed in November 2007 which consisted of a hearing aid fitting.  The Veteran's last VA examination for compensation purposes was in September 2010.  Given the recent examination and the lack of any evidence of record indicating that the Veteran's hearing in his right ear has worsened since the last VA examination, a new examination is not necessary.  The Veteran has not argued, and the record does not reflect, that the most recent VA examination is inadequate for rating purposes.  The Board may proceed with adjudicating his claim.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Analysis

The Veteran seeks a compensable evaluation for his service-connected hearing loss of the right ear disability.  During his May 2009 Board hearing he testified that he notices his hearing loss when he watches television, that people talking to him have to speak slowly and clearly, and that he has to often readjust his hearing aid.  He also testified that he has not been employed since 1991 and he stopped working due to the service injuries to his shoulder.    

In a December 1984 decision, the Board granted service connection for high frequency hearing loss in the right ear.  In a February 1985 rating decision, the RO effectuated the Board decision and assigned a noncompensable rating, effective from October 19, 1982.  The rating decision on appeal continued the Veteran's 0 percent rating. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

According to the Schedule for Rating Disabilities, evaluations for hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity.  Evaluation of hearing impairment is arrived at by a mechanical comparison of the results of audiometric examination to two tables under 38 C.F.R. § 4.85.  Average puretone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  "Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.  

Under the exceptional patterns of hearing loss, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

Additionally, when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and will elevate the determined Roman numeral to the next higher numeral.  38 C.F.R. § 4.86(b). 

A VA audiological examination was conducted in September 2007.  The Veteran reported his greatest difficulties were when people do not speak loudly.  The examiner noted that the effects of hearing loss on occupation were none.  The puretone thresholds, in decibels, for the right ear were as follows at the given hertz:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
15
25
50
60

The examiner noted that the Veteran's puretone threshold average was 38, and speech audiometry revealed speech recognition ability of 76 percent in the right ear.  The pertinent diagnosis was normal to moderately severe right ear sensorineural hearing loss. 

A November 2007 VA treatment record noted that the Veteran reported for a hearing aid fitting.  Following a fitting, the Veteran reported no difficulties in hearing and reported satisfaction with current sound quality.  An assessment of hearing aid appropriate for the Veteran's hearing loss was given, and it was noted that the Veteran was to use full time amplification.  

A VA audiological examination was conducted in December 2009.  The examiner noted a review of the Veteran's claim file.  The examiner noted that the Veteran's speech recognition scores were too unreliable to score, and that his responses in 2007 were significantly better than today's results.  He displayed classic pseudohypacusic behaviors by not responding or using rhyming words, phoneme substitution, and phoneme omission.  Audiometric testing was conducted and puretone thresholds of 100 decibels or more were noted from 500 to 4000 hertz.  The examiner characterized the results as too unreliable to report and he was unable to determine the severity or configuration of the Veteran's hearing acuity at this time.  

A January 2010 VA treatment record noted that the Veteran's hearing aid was not loud enough and an amplification adjustment was performed.  

Pursuant to the Board's remand, a VA audiological examination was conducted in September 2010.  The examiner noted a review of the Veteran's claim file.  The Veteran's chief complaint was that his hearing loss affected his ability to understand conversation.  It makes it very difficult for him to communicate and converse in occupational functioning and daily activities.  The puretone thresholds, in decibels, for the right ear were as follows at the given hertz:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
60
65
70
80

The examiner noted that the Veteran's puretone threshold average was 69, and speech audiometry revealed speech recognition ability of 60 percent in the right ear.  The examiner noted that the speech recognition score was poor bilaterally.  The pertinent diagnosis was flat, severe, sensorineural hearing loss in the right ear.  

A February 2011 VA treatment record noted that the Veteran's last audiological examination was in November 2007, and that he reported that his hearing aid was not working.  The Veteran's hearing aid was cleaned and adjusted, and a listening check revealed that it was of good sound quality.   

The audiological findings recorded at the September 2010 VA examination demonstrate that the Veteran has an exceptional pattern of hearing impairment in accordance with 38 C.F.R. § 4.86(a), with puretone thresholds of 55 decibels or more at each of the four specified frequencies.  Applying those findings to Table VIa, the numeric designation of hearing impairment would be V.  

The audiological findings of record, as applied to 38 C.F.R. § 4.85, Table VI, corresponds to Level VII hearing acuity in the right ear.  That designation results in the higher numeral and will be used to determine the evaluation on Table VII.  

Table VII is subject to consideration of 38 C.F.R. § 3.383, which pertains to special consideration for paired organs.  The provision applies when hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability meets the provisions of 38 C.F.R. § 3.385 in the other ear. 38 C.F.R. § 3.383(a)(3).  As the impairment in the service-connected right ear is not compensable to a degree of 10 percent or more, the provisions do not apply here. 

As the left ear is not service connected, a Roman numeral I is used in Table VII of 38 C.F.R. § 4.85.  See 38 C.F.R. § 4.85(f).  

When the results are applied to the criteria set out in 38 C.F.R. § 4.85, Table VII, they yield a disability rating of 0 percent.  The findings reported in the December 2009 VA audiological examination report were determined by the examiner to be too unreliable to be used to determine the severity of the Veteran's hearing loss and the Board has not considered those findings here.  

The Veteran genuinely believes that the severity of his disability merits a higher rating and the Board is sympathetic to his complaints of difficulty hearing.  He is competent to state how he experiences symptoms, such as difficulty hearing others, that require only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person, he is not competent to identify the specific level of disability, as measured by specific hearing and audiometric testing, as required by the DC 6100.  See Id.  Thus, his opinions are outweighed by the audiological evidence of record, which shows that he is not entitled to a compensable evaluation for right ear hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has also considered that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  The most recent September 2010 VA examination notes the functional effects of the Veteran's hearing loss on his daily activities and the Board has considered this evidence.  Martinak, 21 Vet. App. at 455

At no time during the pendency of this appeal has the Veteran's right ear hearing loss disability met or nearly approximated the criteria for a compensable rating, and staged ratings are not for application.  See Hart, 21 Vet. App. 505. 

The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

A TDIU is an element of all appeals of an increased rating.  Rice, 22 Vet. App. at 447.  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

The September 2010 VA examination report noted that the Veteran's hearing loss makes it difficult for him to communicate and converse in occupational functioning; however, the SSA disability records indicate that he has been disabled since May 1996 due to cerebrovascular disease.  During his May 2009 Board hearing, the Veteran testified that he has not worked since 1991 due to his shoulders.  There is no evidence of unemployability due to the service-connected right ear hearing loss currently before the Board.  Thus, entitlement to a TDIU is not a component of his claim for benefits for the right ear hearing loss.  Hence further consideration of TDIU is not warranted. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating for right ear hearing loss is not warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to a compensable evaluation for high frequency hearing loss of the right ear is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


